—Appeal from a judgment of the County Court of Ulster County (Bruhn, J.), rendered July 20, 1998, convicting defendant upon her plea of guilty of the crime of criminal possession of a controlled substance in the second degree.
Pursuant to a counseled plea agreement, defendant pleaded guilty to a reduced charge of criminal possession of a controlled substance in the second degree in full satisfaction of a four-count indictment and was sentenced to the maximum permissible prison term of SVs years to life. On appeal, defendant *868contends that the sentence imposed is harsh and excessive. We disagree. The record reveals that drug packaging materials, balance scales, over $1,500 in cash and more than eight ounces of cocaine evidencing defendant’s extensive involvement in procuring the drugs were recovered from defendant’s home. Notwithstanding defendant’s lack of criminal history, given these factors and the fact that defendant agreed to the sentence as part of the negotiated plea bargain, we find no extraordinary circumstances nor abuse of discretion warranting a modification of the sentence imposed (see, People v Mares, 256 AD2d 692, lv denied 92 NY2d 1035; People v Etheridge, 233 AD2d 626, lv denied 89 NY2d 921).
Mercure, J. P., Crew III, Yesawich Jr., Spain and Carpinello, JJ., concur. Ordered that the judgment is affirmed.